Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 4, 2005, which ruled that claimant’s request for a hearing was untimely.
By initial determination dated and mailed October 20, 2004, claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her position without good cause. The record reveals that claimant received the notice of determination shortly after it was sent and that she mailed a written request for a hearing on December 8, 2004. The Commissioner of Labor objected to claimant’s request for a hearing as untimely under Labor Law § 620 (1) (a), and the Unemployment Insurance Appeal Board ultimately sustained the timeliness objection and upheld the findings made in the determination. Claimant now appeals.
*943We affirm. Although claimant contends that she did not request a hearing in a timely fashion because she was waiting to hear from a Department of Labor representative, she confirmed that she received the notice of determination shortly after it was mailed and read the instructions on the back of the form indicating the 30-day time period for requesting a hearing (see Labor Law § 620 [1] [a]). In light of claimant’s inability to provide a reasonable excuse for her delay, we find no reason to disturb the Board’s decision (see Matter of Henry [Commissioner of Labor], 20 AD3d 656, 657 [2005]; Matter of Soleng [Commissioner of Labor], 18 AD3d 1092, 1092 [2005]). In view of our disposition, we need not address claimant’s challenge to the underlying merits of the denial of her application.
Cardona, P.J., Peters, Spain, Carpinello and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.